NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
(Reexamination Nos. 90/006,492 and 90/006,679)
IN RE NTP, INC.,
2010-1276
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
ON MOTION
ORDER
The Director of the United States Patent and Trade-
mark Office moves without opposition for a 32-day exten-
sion of time, until September 24, 2010, to file his brief.
NTP, lnc. moves without opposition to extend the time to
file its reply brief to 34 days from service of the Director’s
brief. NTP also moves without opposition to extend the
time to file the joint appendix to 14 days from the date of
service of the reply brief
Upon consideration thereof,
IT ls ORDERE1:) THAT:

INRE NTP
The motions are granted
FoR THE CoURT
2
 l 4  /s/ Jan Horbaly
Date J an Horbaly
cc: Brian M. Buroker, Esq.
S
Raymond T. CheI1, Esq.
C1erk
5
is
§§-.
§§
5
cl
SEP 1 4 2010
PEALS FOR
RCUlT
JAN HORBAL¥
CLERK